Citation Nr: 0430898	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  99-06 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for otitis media, left 
ear, currently rated at 10 percent.

2. Entitlement to an increased rating for bilateral pes 
planus, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife.




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to October 
1945.

The matter of entitlement to an increased disability rating 
for otitis media, left ear, comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of  the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The matter of entitlement to an increased disability rating 
for pes planus comes before the Board on appeal from a 
November 2002 rating decision of  the VA RO in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's otitis media is characterized as left 
chronic nonsuppurative otitis media; labyrinthitis, facial 
nerve paralysis or bone loss of the skull has not been shown.

2.  The veteran's bilateral pes planus is manifested by 
marked deformity, accentuated pain on manipulation and use, 
swelling on use, and characteristic callosities.






CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
chronic otitis media have not been met. 38 U.S.C.A. §§1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87a, Diagnostic Code 
6200 (2004).

2.  The criteria for an evaluation of 30 percent for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.

As to the issue of entitlement to an increased disability 
rating for otitis media, the veteran and his representative 
have been provided with a copy of the appealed July 1998 
rating decision, the January 1998 statement of the case 
(SOC), the March 2004 and June 2004 supplemental statements 
of the case (SSOCs), and an April 2004 VCAA letter that 
discussed the pertinent evidence and the laws and regulations 
related to the claim, and essentially notified them of the 
evidence needed by the veteran to prevail on the claim.

As to the issue of entitlement to an increased disability 
rating for pes planus, the veteran and his representative 
have been provided with a copy of the appealed November 2002 
rating decision, the October 2003 SOC, the March 2004 and 
June 2004 SSOCs, and the October 2002 and April 2004 VCAA 
letters that discussed the pertinent evidence and the laws 
and regulations related to the claim, and essentially 
notified them of the evidence needed by the veteran to 
prevail on the claim.

The Board finds that the rating decisions, SOCs, SSOCs, and 
VCAA letters adequately identify the evidence needed to 
substantiate the claims, and adequately identify the relative 
duties of VA and the claimant to obtain such evidence in 
compliance with the specific requirements of Quartuccio v. 
Principi; 16 Vet. App. 183 (2002), and finds that the 
requirements of Charles v. Principi, 16 Vet. App. 370 (2002), 
to identify the documents that satisfy VCAA notice, have been 
met.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

A substantially complete application for an increased 
disability rating for otitis media was received in October 
1997.  The VCAA was not in effect until November 2000.  In an 
April 2004 VCAA letter, the RO provided the veteran with 
notice regarding the medical evidence needed to substantiate 
the claims on appeal, as well as notice as to what 
information and evidence must be submitted by the claimant, 
what information and evidence would be obtained by VA, and 
the need for the claimant to submit pertinent evidence 
pertaining to his claims.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A.   § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.

VA has associated all available VA records and examination 
reports with the claims file.  The veteran has not identified 
any additional evidence pertinent to his claim not already of 
record, and thus there are no additional records to obtain.  
The VA also conducted a Hearing in September 2004.  Moreover, 
the veteran has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  Given the foregoing, the Board concludes that 
VA has satisfied the notice and assistance provisions as 
found in the VCAA.  Consequently, an adjudication of the 
appeal at this juncture is proper.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected otitis media and pes planus and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.

2. Discussion

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R.     § 4.21 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.



a.  Otitis Media

The Board notes that effective June 10, 1999, VA revised the 
criteria for evaluating Diseases of the Ear and Other Sense 
Organs.  The Board notes that the RO has had a chance to 
evaluate the veteran's claim under both the new and prior 
rating criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312- 
313 (1991) (where the law or regulations change while a case 
is still pending, the version most favorable to the claimant 
applies).  As such, the Board concludes that there is no 
prejudice to the veteran by evaluating his otitis media and 
hearing loss under both sets of rating criteria.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A 10 percent rating is currently assigned for chronic otitis 
media under the provisions of 38 C.F.R. § 4.85, Diagnostic 
Code 6200.  Under the version of Diagnostic Code 6200 in 
effect prior to June 10, 1999, chronic, suppurative otitis 
media is assigned a maximum rating of 10 percent during the 
continuance of the suppurative process.  The rating is to be 
combined with ratings for loss of hearing.  Similarly, 38 
C.F.R.   § 4.87, Diagnostic Code 6200 in effect as of June 
10, 1999, provides a maximum rating of 10 percent for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) during suppuration, or with aural polyps.  
Hearing impairment and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
to be evaluated separately.  38 C.F.R. § 4.87, Diagnostic 
Code 6200.

The veteran was originally service connected for otitis media 
by means of a February 1946 rating decision.  His otitis 
media disability was rated as 10 percent disabling.  This was 
continued by an October 1948 rating decision.  Rating 
decisions from July 1949, December 1951 and January 1957 
showed service connection for both otitis media and hearing 
loss.  A January 1959 decision amended the January 1957 
rating decision by decreasing the otitis media disability 
rating to noncompensable effective from March 3, 1959 and 
assigning a separate disability rating for hearing loss, left 
ear and rating it as noncompensable effective March 4, 1959.  
The veteran presented a claim for an increased disability 
rating for his service connected otitis media in January 
1995.  Due to the suppurative process, an October 1995 rating 
decision increased the veteran's disability rating to 10 
percent.  

An October 1997 Board remand referred the matter of an 
additional claim for an increased rating in March 1996 
correspondence from the veteran.  A July 1998 rating decision 
acknowledged the fact that the veteran had yellow exudate and 
an otoscopy showed infection with chronic discharge since 
previous surgeries, however, the 10 percent disability 
evaluation was continued because the veteran was receiving 
the maximum evaluation.  The veteran presented a timely 
notice of disagreement with this rating decision, asserting 
that his otitis media has caused him serious residuals after 
his surgery in April 1997, including dizziness and chronic 
headaches.

Accordingly, the veteran was scheduled for December 1997 
audio and ear disease VA examinations.  Examination results 
were a drainy left ear with cholesteatoma, and a history of 
noise exposure.  Following these examinations, a January 1999 
rating decision granted service connection for tinnitus and 
headaches as secondary to service connected otitis media. 

The veteran again reported for a VA examination in January 
2003.  An otologic examination was done under an operating 
microscope.  The right tympanic membrane appeared somewhat 
tympanisclerotic; however, it was intact and clear.  On the 
left side, there was some soft cerumen; the tympanic membrane 
was intact and there was no evidence of infection.  
Examination of the eyes failed to elicit any evidence of 
nystagmus.  The examiner's diagnosis was left chronic 
nonsuppurative otitis media; impaired hearing; left cerumen 
impactation; and dizziness and dysequilibrium.  

The veteran also reported for a January 2004 VA examination.  
Objective findings were that the right tympanic membrane was 
somewhat tympanosclerotic yet intact and on the left side 
there was no evidence of infection, cerumen or nystagmus.  
The examiner's diagnoses were left chronic nonsuppurative 
otitis media; left severe mixed hearing loss; right high 
frequency sensorineural hearing loss; and subjective 
tinnitus.  
Finally, the veteran presented for a January 2004 Board 
hearing.  He testified that he experiences inflammation in 
the left ear and that he has undergone several trials to 
decrease his inflammation.  However, the veteran also 
testified that no doctor has told him that his condition has 
gotten worse since the rating decision in 1999.

A maximum 10 percent evaluation is assignable under both the 
old and the new schedular criteria for rating otitis media 
under any applicable diagnostic code.  The Board notes that 
hearing impairment and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull are 
to be rated separately from any otitis media.  The veteran's 
hearing loss and tinnitus are already separately rated, and 
the veteran has not been diagnosed with labyrinthitis or 
complications such as facial nerve paralysis or bone loss of 
skull.  Accordingly, a rating in excess of 10 percent for 
otitis media is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claim 
for higher ratings than those currently assigned, and, as 
such, this case does not present such a state of balance 
between the positive evidence and the negative evidence to 
allow for more favorable determinations.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The ratings assigned for the veteran's hearing-related 
disabilities are themselves recognition that the veteran's 
industrial capability is impaired (see Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993)).  The Board finds that, in this 
case, the disability picture is not so exceptional or unusual 
as to warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown by the available evidence that 
the veteran's hearing loss or chronic otitis media have 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).




b.  Pes Planus

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2003).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran's flat feet are currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A 10 percent rating under this code, regardless of 
whether the condition is unilateral or bilateral, indicates 
it is moderate with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendon Achillis, and pain 
on manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

The veteran was originally service connected for pes planus 
by means of a February 1946 rating decision.  His disability 
was rated as noncompensable.  The veteran presented a claim 
for an increased disability rating for his service connected 
pes planus in January 1995.  An October 1995 rating decision 
continued the noncompensable evaluation.  The veteran again 
presented a claim for an increased disability rating in 
January 1999 claiming that his service connected pes planus 
had worsened in severity and that he now requires special 
shoes.  

VAMC treatment records reveal in May 1995 that the veteran's 
feet were painful and tender, mainly on the plantar surface 
and that they ache at night.  Additionally they were somewhat 
stiff when he awoke in the morning.  The veteran underwent a 
VA examination in April 1999.  Subjective complaints included 
a constant ache and pain all over.  The veteran has been 
taking 800mg Ibuprofen three times a day for five years.  The 
veteran can walk up to an hour, however, when he stops 
walking he experiences pain on the undersurface of both feet.  
Most of the pain at the time of examination was under the 
head of the third metatarsal where he had a callus on each 
foot.  In addition to pain the veteran also experiences 
tingling and aching in both feet. The veteran can only stand 
for 30 minutes before his feet start bothering him.  
Objective findings were almost normal looking feet.  The 
veteran's longitudinal arch was smaller than normal but did 
not appear pathological.  However, the transverse arch was 
inverted in both feet and when this happens there is usually 
excessive pressure on the third metatarsal.  His transverse 
arch is absent on both feet and the veteran had a 1cm callus 
under the head of the third metatarsal on both feet.  Pedal 
pulses were easily palpable and normal in both feet and he 
had no edema or history of edema in either lower extremity.  
Pressure around the sole of the foot did not elicit 
tenderness.  The examiner's opinion was that the veteran was 
moderately disabled with daily discomfort, limitations in how 
long he can stand and walk and that he has a definite loss of 
curve in both transverse arches with resultant excessive 
pressure under the heals of the third metatarsal.  This has 
resulted in calluses and the area is painful.  Most of the 
pain occurs after walking or standing.  

Following the aforementioned examination, a January 1999 
rating decision increased the veteran's disability rating to 
10 percent.  The veteran presented a timely notice of 
disagreement with the disability evaluation because he has 
callus formation on both feet, swelling and pain.  

VA treatment records reveal complaints of pain in both feet.  
The veteran reported that the pain was generalized and worse 
at night; he described it like a dagger shooting through the 
bottom of his foot and his heels felt like they had stone 
bruises.  Physical examination findings noted peripheral 
pulses were present and symmetrical and pedal pulses were 
present.  There was no edema.   The veteran was also 
scheduled for an additional VA examination in October 2002.  
Objective findings were bilateral pes planus; no calluses; 
tender right heel; tender under the third metatarsal of the 
left foot; no ulcerations; normal skin color and normal 
capillary flow.  X-ray findings showed calcaneal spurs.  
There was a foreign body at the distal end of the proximal 
phalanx of the fifth toe and had calcifications of the 
Achilles tendon.  The veteran had soft tissue calcifications 
medial to the head of the right first metatarsal and he had 
degenerative changes in both ankles with hypertrophic 
spurring.  The examiner's impressions were bilateral pes 
planus; bilateral heel spurs; chronic pain; degenerative 
arthritis of bilateral ankles; and Achilles tendonitis with 
calcification of the Achilles tendon.  In November 2002, the 
RO revisited the matter and continued the 10 percent rating. 

In January 2004, the veteran underwent an additional VA 
examination.  Objective findings were bilateral pes planus; a 
small callus on the medial aspect of the big toes, about 2mm 
by 1cm; no tenderness; no ulcerations; no tenderness in the 
heels; no embossing of the calcaneus was felt; good dorsalis 
pedis pulses and good capillary flow.  The examiner's 
impression was bilateral pes planus; chronic pain of the feet 
and bilateral heel spurs.  

Additionally, VA Podiatry Consultation reports from October 
2002 to May 2004 reveal treatment for tender heels.  In a 
January 2004 statement the veteran asserted that although his 
heels do not swell they are very painful, and a cortisone 
shot is required to help with the pain.  The veteran also 
suffers from callosities in both feet.  

The veteran presented for a January 2004 Board hearing.  He 
testified that his feet hurt all the time and at night they 
tingle and ache.  The veteran is medicated with Ibuprofen and 
receives cortisone shots in the heel approximately every six 
months.  The veteran denied any swelling and any 
characteristic callosities.  The veteran has also experienced 
very few bunions.  He did report that he has experienced 
occasional spasms and wears cushioning inserts. 

The Board finds that the criteria for an evaluation of 30 
percent have been met.  The medical evidence supports the 
contention that the veteran has bilateral severe pes planus 
with objective evidence of marked deformity, accentuated pain 
on manipulation and use, indications of swelling on use, and 
characteristic callosities. Although the April 1999 VA 
examiner characterized the veteran's condition as moderately 
disabling, the Board also notes that the veteran has a 
definite loss of curve in both transverse arches with 
resultant excessive pressure under the heals of the third 
metatarsal; limitations in how long he can stand and walk and 
that this has resulted in calluses.  Accordingly, a 30 
percent disability rating for bilateral pes planus is 
warranted.

Neither a 30 percent rating for unilateral pes planus or a 50 
percent rating for bilateral pes planus is warranted because 
there is no evidence of a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  

The Board has considered whether an evaluation in excess of 
30 percent is warranted on the basis of functional loss due 
to pain.  In this regard, the veteran's assessments include 
foot pain, and VA physicians have issued the veteran 
orthotics and administer cortisone shots.  However, the 
veteran's subjective complaints of pain have already been 
contemplated in the criteria of DC 5276.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Accordingly, 
the Board concludes that the veteran is most appropriately 
evaluated at the 30 percent rate under DC 5276.

The Board has considered whether the veteran is entitled to 
an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional and unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his pes planus, standing alone, resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.
Accordingly, there is no basis for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration regarding the pes planus.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for otitis 
media, left ear, is denied.

Entitlement to a rating of 30 percent for pes planus, but no 
higher, is granted.


	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



